James River Coal Company 901 East Byrd Street Suite 1600 Richmond, Virginia 23219-4529 804-780-3000 September 13, 2010 VIA EDGAR AND FACSIMILE H. Roger Schwall Securities and Exchange Commission treet, NE Washington, DC 20549 Facsimile: (202) 772-9368 Re: James River Coal Company Registration Statement on Form S-3 File No. 333-143563 – Request for Withdrawal Dear Mr. Schwall: Pursuant to Rule 477 under the Securities Act of 1933, as amended, James River Coal Company (the “Company”) hereby requests the withdrawal of Post-Effective Amendment No. 2 to the Company’s above-referenced Registration Statement (the “Registration Statement”), which was filed with the U.S. Securities and Exchange Commission on August 6, 2010 (“Amendment No. 2”). The Company’s Amendment No. 2 was filed in error using the submission type “S-3/A” in the EDGAR system.The Company’s Amendment No. 2 is being withdrawn to re-file Amendment No. 2 using the submission type “POS AM,” the proper EDGAR tag. Sincerely, James River Coal Company /s/ Peter T. Socha Peter T. Socha Chairman, President and Chief Executive Officer cc:David A. Stockton
